Citation Nr: 1435228	
Decision Date: 08/07/14    Archive Date: 08/20/14

DOCKET NO.  11-05 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey


THE ISSUE

Entitlement to special monthly compensation based on aid and attendance/housebound.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Durham, Counsel






INTRODUCTION

The Veteran served on active duty from September 1970 to June 1984.

This matter is before the Board of Veterans' Appeals  (Board) on appeal from a June 2010 rating decision by the VA RO in Newark, New Jersey. 

In an April 2014 Appellant's Brief, the representative noted that the Veteran had previously raised the issue of service connection for a respiratory/pulmonary disorder in a September 21, 2010, statement to a United States Senator.  The issue of entitlement to service connection for a respiratory/pulmonary disorder has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Additional development is needed prior to the adjudication of this claim.  The Veteran states that he cannot perform his activities of daily living, including bathing and personal hygiene, without the assistance of another person.  While the Veteran underwent a VA examination for housebound status or need for aid and attendance in February 2010, it is unclear whether the restrictions recorded in this examination report were due to his service-connected disabilities or to his nonservice-connected respiratory conditions.  In order to warrant aid and attendance, the restrictions must be due to service-connected disorders only.  As such, the Board finds that the necessity for a new VA examination is shown for the proper assessment of this claim.  

Additionally, the Veteran indicated in a September 2010 statement that he received medical treatment from VA facilities in East Orange, Fort Monmouth, and Brick, New Jersey.  In a May 2010 Report of General Information, the Veteran indicated that he sought medical treatment with Dr. Musico at Fort Monmouth Community Clinic.  All available records should be requested from these facilities.  

Further, a Social Security Privacy Release form signed in October 2010 suggests that the Veteran could be in receipt of Social Security Administration (SSA) disability benefits.  As such, the AOJ should associate all available SSA records pertaining to disability benefits with the claims file.  

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file any and all available treatment records from VA facilities in East Orange, Fort Monmouth, and Brick, New Jersey, as well as all available treatment records from Fort Monmouth Community Clinic, for treatment from 2010 to the present.

2. Obtain and associate with the claims file any and all available SSA records pertaining to disability benefits.  

3. After obtaining any additional records to the extent possible, the Veteran should be afforded an examination to determine whether he satisfies the criteria for an aid and attendance allowance.  The claims folder should be made available to the examiner for review before the examination.

Following evaluation of the Veteran, the examiner must express an opinion as to whether he is so helpless due to his service-connected intervertebral disc syndrome as to need the regular aid and attendance of another person.  A complete rationale for any opinion expressed must be provided, to include if the examiner determines an opinion cannot be provided without resort to speculation.

4. After completing any additional development deemed necessary, the AMC/RO should readjudicate the issue on appeal in light of any additional evidence added to the records assembled for appellate review.  If the benefit requested on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC),  and provided an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No further action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of this claim.  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for (Court) additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).

_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

